United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  March 8, 2006

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 05-40533
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

EVONNE CASTILLO, also known as Evonne Salinas-Castillo,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. 5:04-CR-1527-ALL
                       --------------------

Before KING, WIENER, and DeMOSS, Circuit Judges.

PER CURIAM:*

     Evonne Castillo appeals her sentence following her jury-

trial conviction on two counts of transporting illegal aliens for

purpose of commercial advantage or private financial gain, in

violation of 8 U.S.C. § 1324.

     Castillo argues that the district court erred by not

applying the three-level reduction under the “other than for

profit” clause of U.S.S.G. § 2L1.1(b)(1).   Because Castillo was

charged with and the jury found that she transported the illegal


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 05-40533
                                -2-

aliens “for purpose of commercial advantage or private financial

gain,” she does not qualify for such a reduction.

     Castillo also argues that the district court erred by

increasing her sentence for creating a substantial risk of death

or serious bodily injury to another person based on facts not

alleged in the indictment or found by the jury, in contravention

of United States v. Booker, 543 U.S. 220 (2005), and in violation

of her Sixth Amendment rights.    This argument lacks merit.   By

rendering the Sentencing Guidelines advisory only, Booker

eliminated the Sixth Amendment concerns that prohibited a

sentencing judge from finding all facts relevant to sentencing.

United States v. Mares, 402 F.3d 511, 519 (5th Cir.), cert.

denied, 126 S. Ct. 43 (2005); United States v. Alonzo, ___ F.3d

___, No. 05-20130, 2006 WL 39119 at * 1-*2 (5th Cir. Jan. 9,

2006).

     Post-Booker sentences are reviewed only for

“unreasonableness.”   Mares, 402 F.3d at 518.    If, in the exercise

of discretion, the sentencing judge imposes a sentence within a

properly calculated guideline range, we will infer that

consideration was afforded all the factors for a fair sentence

set forth in the Guidelines.     Id. at 519.   Moreover, given the

deference due the sentencing judge’s discretion, we will rarely

say that a sentence within the properly calculated Guideline

range was unreasonable.   Id.
                            No. 05-40533
                                 -3-

     Here, the district court fulfilled its duty to consider the

18 U.S.C. § 3553 factors and sentenced Castillo within a properly

calculated guidelines range.   Castillo has failed to demonstrate

that her properly calculated guidelines sentence was

unreasonable.    See Mares, 402 F.3d at 519; Alonzo, 2006 WL 39119

at *3.

     AFFIRMED.